                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                                 5:16-cv-00102-RJC
                               (5:02-cr-00037-RJC-8)

HAYWARD JEROME NICHOLS,                    )
                                           )
    Petitioner,                            )
                                           )
vs.                                        )                        ORDER
                                           )
UNITED STATES OF AMERICA,                  )
                                           )
    Respondent.                            )
____________________________________ ______)

       THIS MATTER is before the Court upon Petitioner Hayward Jerome Nichols’s Motion

to Vacate, Set Aside, or Correct Sentence under 28 U.S.C. § 2255 (Doc. No. 1), and his

Supplemental Memorandum (Doc. No. 11), in which he concedes that his Motion is time-barred.

Nichols is represented by the Office of the Federal Public Defender for the Western District of

North Carolina.

       On January 30, 2003, Nichols pled guilty to conspiracy to possess with intent to distribute

cocaine and cocaine base, in violation of 21 U.S.C. §§ 841 and 846. Entry and Accept. Guilty

Plea, United States v. Nichols, 5:02-cr-00037-RJC-8 (W.D.N.C.), Doc. No. 160. The

presentence report found that he had two qualifying prior convictions that triggered the career-

offender enhancement under United States Sentencing Guidelines (“U.S.S.G.”) § 4B1.2: a 1993

North Carolina conviction for assault inflicting serious injury, and a 1994 North Carolina

conviction for assault on a government official. (§ 2255 Mot. 1-2, Doc. No. 1.) The Court

applied U.S.S.G. § 4B1.2 to determine Nichols’s sentencing range and sentenced him to 210 months

imprisonment, followed by four years of supervised release. J., Nichols, id. at Doc. No. 261.

Judgment was entered on September 5, 2003. Id.

                                                    1
       On June 15, 2016, Nichols commenced this action by filing the instant § 2255 Motion

challenging the Court’s application of the career-offender guideline, U.S.S.G. § 4B1.2, in

determining his range of punishment. (§ 2255 Mot. 2-5). Nichols argues that he no longer

qualifies as a career-offender in light of the Supreme Court’s decision in Johnson v. United

States, 135 S. Ct. 2551 (2015). Johnson held that “imposing an increased sentence under the

residual clause of the Armed Career Criminal Act violates the Constitution’s guarantee of due

process,” id., 135 S. Ct. at 2563, but did not address the residual clause under the career-offender

sentencing guideline.

       On December 27, 2016, the Court granted the Government’s Motion to hold these

proceedings in abeyance pending the United States Supreme Court’s decision in Beckles v.

United States, No. 15-8544, in which the petitioner argued that, under the reasoning of Johnson,

his career-offender sentence was erroneously enhanced by an unconstitutionally vague residual

clause of U.S.S.G. § 4B1.2. (Doc. No. 4). The Supreme Court issued its opinion on March 6,

2017, holding that because the guidelines are not mandatory, they “are not subject to vagueness

challenges under the Due Process Clause” and Johnson, therefore, does not apply to invalidate

the residual clause of the career-offender guideline. Id. at 890, 895. Beckles, however, did not

resolve the question of whether Johnson’s constitutional holding applies retroactively to those

defendants, like Nichols, who were sentenced before United States v. Booker, 543 U.S. 220

(2005), when the sentencing guidelines were mandatory rather than advisory. Because that issue

was before the Fourth Circuit Court of Appeals, this Court granted the Government’s subsequent

motion to hold this action in abeyance pending the Fourth Circuit’s decision in United States v.

Brown, No. 16-7065. (Doc. No. 7).

       On August 21, 2017, the Fourth Circuit issued its opinion in Brown, holding that because

neither Johnson, Beckles, nor any other Supreme Court case has recognized the specific right to
                                                     2
relief sought by Brown, his § 2255 motion was “untimely under 28 U.S.C. § 2255(f)(3).”1

United States v. Brown, 868 F.3d 297, 299 (4th Cir. 2017), rehr’g and rehr’g en banc denied, 891

F.3d 115 (4th Cir. 2018). The United States Supreme Court denied certiorari review, Brown v.

United States, 2018 WL 2877128 (Oct. 15, 2018), leaving the Fourth Circuit’s decision intact.

         On November 7, 2018, Petitioner filed a supplemental memorandum stating the parties

agree that based on the Supreme Court’s denial of certiorari, Nichols’s claim is foreclosed as

untimely by Brown, 868 F.3d at 299. (Doc. No. 11). Petitioner originally argued his petition

was timely under 28 U.S.C. § 2255(f)(3) because it was filed within one year of Johnson. The

Court agrees the Motion to Vacate is untimely and will dismiss it on that basis.

         Nevertheless, Nichols requests that the Court grant him a certificate of appealability. He

contends reasonable jurists would disagree about the correctness of the Court’s dismissal of a

motion to vacate as time-barred where a petitioner who was sentenced as a career-offender prior

to Booker raises a Johnson claim within a year of that decision. The Court recognizes that

Justice Sotomayor and Justice Ginsburg dissented from the Supreme Court’s denial of certiorari

in Brown, and that Chief Judge Gregory dissented from the Fourth Circuit’s panel decision in

Brown, as well as the decisions to deny rehearing and rehearing en banc. This Court, however,

is bound by Fourth Circuit precedent, which clearly dictates that Petitioner’s Motion to Vacate is

untimely. Accordingly, the Court declines to issue a certificate of appealability as Brown is

settled law in this circuit.




1
  A motion to vacate, set aside or correct sentence pursuant to 28 U.S.C. § 2255 must be filed within one year of the
date on which: (1) the date on which the judgment of conviction becomes final; (2) the date on which the
impediment to making a motion created by governmental action in violation of the Constitution or laws of the
United States is removed, if the movant was prevented from making a motion by such governmental action; (3) the
date on which the right asserted was initially recognized by the Supreme Court, if that right has been newly
recognized by the Supreme Court and made retroactively applicable to cases on collateral review; or (4) the date on
which the facts supporting the claim or claims presented could have been discovered through the exercise of due
diligence. 28 U.S.C. § 2255(f)(1)-(4) (emphasis added).
                                                              3
IT IS, THEREFORE, ORDERED that:

1. Petitioner’s Motion to Vacate, Set Aside or Correct Sentence pursuant to 28 U.S.C. §

   2255 (Doc. No. 1) is DISMISSED as untimely; and

2. Pursuant to Rule 11(a) of the Rules Governing Section 2255 Proceedings in the

   United States District Courts, this Court declines to issue a certificate of appealability.

   See 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 338 (2003) (in order

   to satisfy § 2253(c), a petitioner must demonstrate that reasonable jurists would find

   the district court's assessment of the constitutional claims debatable or wrong); Slack

   v. McDaniel, 529 U.S. 473, 484 (2000) (when relief is denied on procedural grounds,

   a petitioner must establish both that the dispositive procedural ruling is debatable and

   that the petition states a debatable claim of the denial of a constitutional right).




                                             Signed: November 14, 2018
                                     2018




                                              4
